Citation Nr: 1508303	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder with alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2010, the Veteran appeared before the undersigned at a hearing before the RO.  A transcript of the hearing is included in the claims file.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was most recently before the Board in August 2013, it was remanded for further development.  It is now before the Board for further appellate action.


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) granted service connection for hepatitis C in a November 2, 2013 rating decision.  The Veteran was provided notice of that decision in a letter dated December 11, 2013.  

2.  The Veteran has not appealed this November 2, 2013 decision or appealed any other issue.  


CONCLUSION OF LAW

The Board does not have jurisdiction over the appeal.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d) (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d) (2014).  Here, the benefit of entitlement to service connection for hepatitis C was granted in full in a November 2, 2013 rating decision issued by the Appeals Management Center (AMC). The Veteran was provided notice of that decision in a letter dated December 11, 2013. 

The AMC also issued a supplemental statement of the case (SSOC) on November 8, 2013, however, which denied this same benefit due to the inaccurate finding that the Veteran did not appear for an examination when, in fact, he had appeared.  Despite the SSOC decision, the Board finds that the November 2, 2013 rating decision was a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board does not have jurisdiction to decide an appeal when the benefit claimed has been fully granted.  The Veteran has not appealed the November 2, 2013 rating decision or appealed any other issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


